                                             IN THE UNITED STATES DISTRICT COURT
                                                            For The
                                                EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                      ) Case No. 1:18-po-00088-SAB
                                                               )
                                Plaintiff,                     ) DEFENDANT’S AMENDED STATUS REPORT ON
v.                                                             ) UNSUPERVISED PROBATION
                                                               )
SANDI MCCOY,                                                   )
                                                               )
                              Defendant.                       )
                                                               )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
        Convicted of:     Open container in vehicle, in violation of 36 C.F.R. §4.14(b)
              Sentence Date:                   July 23, 2020
              Review Hearing Date: May 20, 2021
              Probation Expires On: July 23, 2021
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☐            Monetary Fines & Penalties in Total Amount of: $540 which Total Amount is made up of a
              Fine: $ 500; Special Assessment: $10; Processing Fee: $30; Restitution: $

 ☐            Payment schedule of $50 per month by the 15th of each month.

 ☐            Community Service hours Imposed of: 0

 ☐            Other Conditions:

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described-above.

              Otherwise:

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

                            If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

 ☒            To date, Defendant has paid a total of $ 400
              ☒ If not paid in full when was last time payment:      Date: 4/9/2021
                                                                     Amount: $50
 ☐            To date, Defendant has performed Click here to enter text. hours of community service.

 ☐            Compliance with Other Conditions of Probation:



 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:

DATED: May 10, 2021                                                  /s/ William Taylor
                                                                     William Taylor
                                                                     Special Assistant United States Attorney
                                                                     Attorney for Plaintiff
DEFENDANT’S REQUEST (OPTIONAL):
             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 5/20/2021 at 10:00 am
                           ☒            be continued to 6/17/2021 at 10:00 a.m.; or
                           ☐            be vacated.
             ☐             that Defendant’s appearance for the review hearing be waived.

DATED: May 10, 2021                                                  /s/ Matthew Lemke
                                                                     MATTHEW LEMKE
                                                                     Assistant Federal Defender
                                                                     Attorney for Defendant




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
                                                     ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☐             GRANTED. The Court orders that Choose an item.

             ☒             DENIED.


IT IS SO ORDERED.

Dated:            May 19, 2021
                                                         UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
